NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LPP MORTGAGE LTD., LP,                          No.    17-55355

      Plaintiff-counter-defendant-              D.C. No. 2:15-cv-10008-DSF-PLA
      Appellee,

 v.                                             MEMORANDUM*

DAVID W. GATES, Trustee of the David
W. Gates Trust dated August 5, 1996,

      Defendant-counter-claimant-
      Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      David W. Gates appeals from the district court’s summary judgment for LPP

Mortgage Ltd., LP in its diversity action seeking judicial foreclosure and order

dismissing Gates’s counterclaim. We have jurisdiction under 28 U.S.C. § 1291.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

affirm.

      The district court properly dismissed as time-barred Gates’s Truth in

Lending Act (“TILA”) counterclaim because Gates filed his action after the

applicable statute of limitations had run. See 15 U.S.C. § 1635(f) (three-year

period to exercise right of rescission under TILA); Miguel v. Country Funding

Corp., 309 F.3d 1161, 1164 (9th Cir. 2002) (three-year limitation period under

TILA is a statute of repose that once expired completely extinguishes the

underlying right).

      The district court properly granted summary judgment on LPP’s judicial

foreclosure claim because LPP established each of the required elements for

judicial foreclosure by competent evidence at summary judgment, and Gates failed

to raise a genuine dispute as to any material fact. See Cal. Civ. Proc. Code § 725a,

§ 726; Arabia v. BAC Home Loans Servicing, L.P., 145 Cal. Rptr. 3d 678, 685 (Ct.

App. 2012) (requirements for judicial foreclosure).

      The district court did not abuse its discretion by awarding attorney’s fees in

the amount of $17,474.50, jointly and severally, as a sanction against Gates and his

attorney. See Christian v. Mattel, Inc., 286 F.3d 1118, 1126-28 (9th Cir. 2002)

                                         2                                    17-55355
(setting forth standard of review and describing grounds for Rule 11 sanctions); see

also Riverhead Sav. Bank v. Nat’l Mortg. Equity Corp., 893 F.2d 1109, 1113 (9th

Cir. 1990) (concluding that jurisdiction to hear an appeal exists where a sanctions

award was imposed jointly and severally on the defendants and their non-party

counsel). Contrary to Gates’s contention, there are no nonfrivolous arguments to

support his theory that the Supreme Court’s decision in Jesinoski v. Countrywide

Home Loans, Inc., 135 S. Ct. 790 (2015), revived his time-barred claim for

rescission. See Fed. R. Civ. P. 11(b) & advisory committee’s note to 1993

amendment (arguments for modification or reversal of existing law do not violate

Rule 11(b)(2) if they are nonfrivolous under an objective standard).

      In his opening brief, Gates fails to challenge the district court’s

determination under Rule 11 that he brought his counterclaim for an improper

purpose, and he has therefore waived any such challenge. See Smith v. Marsh, 194

F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in

its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant . . . .”).

      AFFIRMED.




                                          3                                   17-55355